Exhibit 10.22

 

Executive EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of this 15th day of March, 2019 (the “Effective Date”), by and between
Precision BioSciences, Inc. (the “Company”), and Dario Scimeca
(“Executive”).  The Company and Executive are sometimes referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”

BACKGROUND

The Company wishes to employ Executive on the terms set forth in this Agreement,
and Executive wishes to accept such employment on the same terms.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:

1.EMPLOYMENT.  As of the Effective Date, the Company hereby employs Executive
and Executive hereby accepts employment as the General Counsel of the Company
upon the terms and conditions of this Agreement.  

2.NATURE OF EMPLOYMENT/DUTIES.  Executive shall serve as the General Counsel of
the Company and shall have such responsibilities and authority as the Company
may designate from time to time consistent with Executive’s title and
position.  

2.1Executive shall perform all duties and exercise all authority in accordance
with, and otherwise comply with, all Company policies, procedures, practices and
directions.

2.2Executive shall devote substantially all working time, best efforts,
knowledge and experience to perform successfully Executive’s duties and advance
the Company’s interests. During Executive’s employment, Executive may, with the
Board’s consent (which shall not be unreasonably withheld), engage in other
business activities for compensation (including board memberships), provided
that, such activities do not present a conflict of interest nor violate the
Restrictive Covenant Agreement (defined in Section 6), nor otherwise prohibit
Executive from fulfilling Executive’s obligations hereunder.  

3.COMPENSATION.

3.1Base Salary.  Executive’s annual base salary for all services rendered shall
be Three Hundred Ten Thousand and 00/100 Dollars ($310,000.00) (less applicable
taxes and withholdings) payable in accordance with the Company’s payroll
practices as they may exist from time to time (the “Base Salary”).  Base Salary
may be reviewed and adjusted by the Company, at its discretion, in accordance
with the Company’s policies, procedures, and practices as they may exist from
time to time, provided that the Base Salary shall not be decreased unless the
decrease is an across-the-board decrease for all senior management employees of
the Company.

3.2Business Expenses.  Executive shall be reimbursed for reasonable and
necessary expenses actually incurred by Executive in performing services under
this Agreement

1

 

--------------------------------------------------------------------------------

 

 

 

 

in accordance with and subject to the terms and conditions of the applicable
Company reimbursement policies, procedures, and practices as they may exist from
time to time.  All such reimbursements shall be made no later than the end of
the calendar year following the year in which the expense was incurred.

3.3Bonus.  Executive may participate in any Company bonus plan the Company may
adopt for senior management subject to the terms, conditions, and any
eligibility requirements that may exist in such plan or plans. Executive’s
annual incentive compensation under the bonus plan (the “Annual Bonus”) shall be
targeted at 35% of Executive’s Base Salary (the “Target Annual Bonus”). The
Annual Bonus payable under the bonus plan shall be based on the achievement of
performance goals to be determined by the Board. The payment of any Annual Bonus
pursuant to the bonus plan shall be subject to Executive’s continued employment
with the Company through the date of payment.

3.4Equity. Executive shall be eligible to participate in any equity compensation
plan or similar program adopted by the Company when approved by the Board and,
if applicable, the Company’s shareholders, for executives at Executive’s
level.  The amount awarded, if any, to the Executive under any such plan shall
be in the discretion of the Board or any committee administering such plan and
shall be subject to the terms and conditions of any plan or program adopted or
approved by the Board. Subject to approval by the Board, the Company will make
an initial grant to Executive of no fewer than 140,000 options to purchase
shares of common stock of the Company, priced at fair market value at the time
of grant.  Such grant will be effective when made and shall be subject to terms
and conditions to be imposed by the Board under the Company’s plans, programs or
applicable award agreement.

3.5Benefits.  Executive may participate in all medical, dental and disability
insurance, 401(k), personal leave and other employee benefit plans and programs
of the Company for which Executive is eligible, provided, however, that
Executive’s participation in benefit plans and programs is subject to the
applicable terms, conditions and eligibility requirements of these plans and
programs, some of which are within the plan administrator’s discretion, as they
may exist from time to time.  The Company shall pay annual dues and expenses for
Executive’s membership and participation in such professional organizations as
may be approved by the Board.

4.TERM OF EMPLOYMENT AND TERMINATION.  The Company and Executive acknowledge
that Executive's employment is and shall continue to be “at-will,” as defined
under applicable law, and that Executive's employment with the Company may be
terminated by either Party at any time for any or no reason (subject to the
notice requirements of this Section 4). This "at-will" nature of Executive's
employment shall remain unchanged during Executive's tenure as an employee and
may not be changed, except in an express writing signed by Executive and a duly
authorized officer of the Company. The term of this Agreement and Executive’s
employment hereunder shall commence on the Effective Date and continue until
terminated as set forth in this Section 4.  The date on which Executive’s
employment terminates, as determined by the Company, regardless of the reason,
shall be referred to herein as the “Separation Date.”  Upon termination of
Executive's employment for any reason, Executive shall be deemed to have
resigned from all offices and directorships, if any, then held with the Company
or any of its subsidiaries.

2

 

--------------------------------------------------------------------------------

 

 

 

 

4.1Without Cause, Upon Notice.  Either the Company or Executive may terminate
Executive’s employment and this Agreement without Cause at any time upon giving
the other party thirty (30) days written notice.

4.2For Cause.  The Company may terminate Executive’s employment and this
Agreement immediately without notice at any time for “Cause,” which shall mean
the following:

4.2.1Executive's material failure to perform Executive’s duties or to carryout
the reasonable and lawful instructions of the Chief Executive Officer or the
Board of Directors (other than any such failure resulting from incapacity due to
physical or mental illness);

4.2.2Executive's engagement in dishonesty, illegal conduct, or gross misconduct,
which is, in each case, materially injurious to the Company or its affiliates;

4.2.3Executive's embezzlement, misappropriation, or fraud, whether or not
related to the Executive's employment with the Company;

4.2.4Executive's conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;

4.2.5Executive’s failure to cooperate with the Company in any investigation or
formal proceeding;

4.2.6Executive's material breach of any material obligation under this
Agreement, the Restrictive Covenant Agreement (as defined in Section 6), or any
other written agreement between the Executive and the Company; or

4.2.7any material failure by Executive to comply with the Company's written
policies or rules, as they may be in effect from time to time.

Provided, however, that prior to termination based on Sections 4.2.1, 4.2.7 or
4.2.8, Executive shall be given written notice of the facts allegedly
constituting Cause and a ten (10) day opportunity to cure.

4.3By Death or Disability.  Executive’s employment and this Agreement shall
terminate upon Executive’s Disability or death.  For purposes of this Agreement,
“Disability” shall mean Executive's inability, due to physical or mental
incapacity, to perform the essential functions of Executive's job, with or
without reasonable accommodation, for one hundred eighty (180) days out of any
three hundred sixty-five (365) day period; provided however, in the event that
the Company temporarily replaces the Executive, or transfers the Executive's
duties or responsibilities to another individual on account of the Executive's
inability to perform such duties due to a mental or physical incapacity which
is, or is reasonably expected to become, a Disability, then the Executive's
employment shall not be deemed terminated by the Company. Any question as to the
existence of the Executive's Disability as to which the Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the

3

 

--------------------------------------------------------------------------------

 

 

 

 

Executive and the Company. If the Executive and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and the
Executive shall be final and conclusive for all purposes of this Agreement. The
Company shall give Executive written notice of termination for Disability and
the termination shall be effective as of the date specified in such notice.

4.4For Good Reason.  Executive may terminate Executive’s employment for “Good
Reason,” which shall mean the occurrence of any of the following, in each case
without the Executive's written consent:

4.4.1a material reduction in Executive's Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives;

4.4.2an involuntary relocation of the Executive's principal place of employment
by more than thirty five (35) miles; or

4.4.3the Company's failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law.

Executive cannot terminate Executive’s employment for Good Reason unless
Executive has provided written notice to the Company of the existence of the
circumstances providing grounds for termination for Good Reason within thirty
(30) days of the initial existence of such grounds and the Company has had at
least thirty (30) days from the date on which such notice is provided to cure
such circumstances. If the Executive does not terminate Executive’s employment
for Good Reason within sixty (60) days after the first occurrence of the
applicable grounds, then the Executive will be deemed to have waived Executive’s
right to terminate for Good Reason with respect to such grounds.

5.COMPENSATION AND BENEFITS UPON TERMINATION. If Executive's employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, award or compensation other than as provided in this
Agreement or otherwise agreed to in writing by the Company or as provided by
applicable law. Upon termination of Executive's employment pursuant to any of
the circumstances listed in Section 4, Executive (or Executive's estate) shall
be entitled to receive the sum of: (i) the portion of Executive's Base Salary
earned through the Separation Date, but not yet paid to Executive; (ii) any
expense reimbursements owed to Executive pursuant to Section 3.2; and (iii) any
amount accrued and arising from Executive's participation in, or benefits
accrued under any employee benefit plans, programs or arrangements, which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements (collectively, the "Accrued
Obligations"). Except as otherwise expressly required by law (e.g., COBRA) or as
specifically provided herein, all of Executive's rights to salary, severance,
benefits, bonuses and other compensatory amounts hereunder (if any) shall cease
upon the termination of Executive's employment hereunder. In the event that
Executive's employment is terminated by the Company for any reason, Executive's
sole and exclusive remedy shall be to receive the payments and benefits
described in this Section 5.

4

 

--------------------------------------------------------------------------------

 

 

 

 

5.1By the Company for Cause or because of Executive’s Death or Disability, or by
Executive Without Cause, Upon Notice.  If Executive’s employment and this
Agreement are terminated by the Company for Cause or because of Executive’s
death or Disability, or by Executive pursuant to Section 4.1 (Without Cause,
Upon Notice), then the Company’s obligation to compensate Executive ceases on
the Separation Date except for the Accrued Obligations.  

5.2By the Company Without Cause or by Executive for Good Reason.  If the Company
terminates Executive’s employment and this Agreement pursuant to Section 4.1
(Without Cause, Upon Notice) or Executive terminates Executive’s employment and
this Agreement pursuant to Section 4.4 (for Good Reason), subject to Executive’s
continued compliance with Executive’s obligations under the Restrictive Covenant
Agreement then the Company shall pay Executive the Accrued Obligations and
subject to Section 5.5 (Required Release), Executive shall be entitled to the
following:

5.2.1pay Executive an amount equal to nine (9) months of Executive’s then
current monthly base salary (less applicable taxes and withholdings (the
“Severance Period”), payable in substantially equal monthly installments on the
same payroll schedule applicable to Executive immediately prior to Executive’s
separation from service and commencing on the first such payroll date on or
following the date on which the release of claims required by Section 5.5
becomes effective and non-revocable, but not later than ninety (90) days
following termination from employment; provided however that if the 90th day
following Executive’s termination from employment occurs in the year following
the year in which Executive’s termination  occurs, then the payments shall
commence no earlier than January 1 of such subsequent year and provided further
that if such payments commence in such subsequent year, the first such payment
shall be a lump sum in an amount equal to the payments that would have come due
since Executive’s separation from service, and

5.2.2If Executive timely and properly elects health continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), during the
Severance Period, the Company shall reimburse Executive for the difference
between the monthly COBRA premium paid by the Executive for and the monthly
premium amount paid by Executive immediately prior to the date that Executive’s
employment terminated.  Such reimbursement shall be paid to the Executive on or
before the tenth (10th) day of the month immediately following the month in
which the Executive timely remits the premium payment, with such reimbursements
to commence when the payments under Section 5.2.1 commence. Executive shall be
eligible to receive such reimbursement until the earliest of: (i) the
twelfth-month anniversary of the Separation Date; (ii) the date the Executive is
no longer eligible to receive COBRA continuation coverage; and (iii) the date on
which the Executive becomes eligible to receive substantially similar coverage
from another employer or other source.  Notwithstanding the foregoing, if the
Company's making payments under this Section 5.2.2 would violate the
nondiscrimination rules applicable to non-grandfathered plans under the
Affordable Care Act (the "ACA"), or result in the imposition of penalties under
the ACA and the related regulations and guidance promulgated thereunder), the
parties agree to reform this Section 5.2.2 in a manner as is necessary to comply
with the ACA. Executive shall provide

5

 

--------------------------------------------------------------------------------

 

 

 

 

the Company with notice of subsequent employment and comparable coverage within
thirty (30) days of commencement of such comparable coverage.  

5.3Following a Change in Control, by the Company Without Cause or by Executive
for Good Reason.  If within three (3) month prior to or twelve (12) months
following the occurrence of a Change in Control, as defined herein, either the
Company terminates Executive’s employment and this Agreement pursuant to Section
4.1 (Without Cause, Upon Notice) or Executive terminates Executive’s employment
and this Agreement pursuant to Section 4.4 (for Good Reason), then in lieu of
any benefits under Section 5.2, and subject to Executive’s continue compliance
with Executive’s obligations under the Restrictive Covenant Agreement, the
Company shall pay Executive the Accrued Obligations and, subject to Section 5.5
(Required Release), Executive shall be entitled to the following:

5.3.1The Company shall pay Executive an amount equal to twelve (12) months of
Executive’s then current monthly base salary (less applicable taxes and
withholdings) (the “CIC Severance Period”) plus one (1) times Executive’s target
bonus for the year during which the Separation Date occurs, payable in lump sum
Seventy-five (75) days following the Separation Date;

5.3.2If Executive timely and properly elects health continuation coverage under
COBRA, during the CIC Severance Period, the Company shall reimburse Executive
for the difference between the monthly COBRA premium paid by the Executive for
and the monthly premium amount paid by Executive immediately prior to the date
that Executive’s employment terminated.  Such reimbursement shall be paid to the
Executive on or before the tenth (10th) day of the month immediately following
the month in which Executive timely remits the premium payment, with such
reimbursements to commence in the month following the month the release under
Section 5.4 becomes effective and non-revocable. Executive shall be eligible to
receive such reimbursement until the earliest of: (i) the twelfth-month
anniversary of the Separation Date; (ii) the date the Executive is no longer
eligible to receive COBRA continuation coverage; and (iii) the date on which the
Executive becomes eligible to receive substantially similar coverage from
another employer or other source.  Notwithstanding the foregoing, if the
Company's making payments under this Section 5.3.2 would violate the
nondiscrimination rules applicable to non-grandfathered plans under the ACA, or
result in the imposition of penalties under the ACA and the related regulations
and guidance promulgated thereunder), the parties agree to reform this Section
5.3.2 in a manner as is necessary to comply with the ACA. Executive shall
provide the Company with notice of subsequent employment and comparable coverage
within thirty (30) days of commencement of such comparable coverage; and

5.3.3All unvested time-based equity grants shall vest in full as of the
Separation Date, provided that such equity shall remain subject to the other
terms and conditions of the applicable Company incentive award plan(s) and
individual award agreement(s).

5.4Definition of Change in Control.  

6

 

--------------------------------------------------------------------------------

 

 

 

 

5.4.1“Change in Control” means and includes each of the following:

(a)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission or a transaction or series of transactions
that meets the requirements of clauses (i) and (ii) of subsection (c) below)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (other than the Company, any of its Subsidiaries, an
employee benefit plan maintained by the Company or any of its Subsidiaries or a
“person” that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Company possessing more than 50% of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; provided, however, that for purposes of this Agreement,
“Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
50% of the total combined voting power of all classes of securities or interests
in one of the other entities in such chain; or

(b)During any period of two consecutive years, individuals who, at the beginning
of such period, constitute the Board of Directors (the “Board”) together with
any new director(s) of the Board (other than a director designated by a person
who shall have entered into an agreement with the Company to effect a
transaction described in subsections (a) or (c)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

(c)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i)which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

7

 

--------------------------------------------------------------------------------

 

 

 

 

(ii)after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (ii) as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

5.4.2Notwithstanding the foregoing, (i) a Change in Control shall not include an
IPO (referenced in Background, Section B of this Agreement); and (ii) if a
Change in Control constitutes a payment event under this Agreement that provides
for the deferral of compensation that is subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder
(collectively, “Section 409A”), to the extent required to avoid the imposition
of additional taxes under Section 409A, the transaction or event described in
subsection (a), (b) or (c) with respect to such payment (or portion thereof)
shall only constitute a Change in Control for purposes of the payment timing if
such transaction also constitutes a “change in control event,” as defined in
Treasury Regulation Section 1.409A-3(i)(5).

5.4.3The Company shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

5.5Required Release.  Notwithstanding any provision of this Agreement to the
contrary, the Company’s obligation to provide the payments and reimbursements
under Sections 5.2.1, 5.2.2, 5.3.1 and 5.3.2 is conditioned upon Executive’s
execution of a standard form of an enforceable release of claims and Executive’s
compliance with the Restrictive Covenant Agreement.  If Executive chooses not to
execute such a release or fails to comply with the Restrictive Covenant
Agreement, then the Company’s obligation to compensate Executive ceases on the
Separation Date except as to amounts due at the time.  The release of claims
shall be provided to Executive within ten (10) days of Executive’s separation
from service and Executive must execute it within the time period specified in
the release (which shall not be longer than forty-five (45) days from the date
of receipt).  Such release shall not be effective until any applicable
revocation period has expired.  

5.6Benefits in Lieu of Other Severance.  Executive is not entitled to receive
any compensation or benefits upon Executive’s termination except as: (i) set
forth in this Agreement; (ii) otherwise required by law; or (iii) otherwise
required by any employee benefit plan in which Executive participates. Moreover,
the terms and conditions afforded Executive under this Agreement are in lieu of
any severance benefits to which Executive otherwise might be entitled pursuant
to any severance plan, policy and practice of the Company.

6.Restrictive Covenants. As a condition of employment, Executive will be
obligated under the Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement, executed simultaneously herewith (the “Restrictive
Covenant

8

 

--------------------------------------------------------------------------------

 

 

 

 

Agreement”). Executive agrees to abide by the terms of the Restrictive Covenant
Agreement, or any other subsequent agreement with the Company relating to
proprietary information, inventions, intellectual property, non-competition or
non-solicitation, the terms of which are hereby incorporated by reference into
this Agreement. Executive acknowledges that the provisions of the Restrictive
Covenant Agreement, or any subsequent similar agreement, will survive the
termination of Executive's employment and/or the termination of this Agreement.

7.Company Property.  Upon the termination of Executive’s employment or upon
Company’s earlier request, Executive shall:  (i) deliver to the Company all
records, memoranda, data, documents and other property of any description which
refer or relate in any way to trade secrets or confidential information,
including all copies thereof, which are in Executive’s possession, custody or
control; (ii) deliver to the Company all Company property (including, but not
limited to, keys, credit cards, customer files, contracts, proposals, work in
process, manuals, forms, computer-stored work in process and other computer
data, research materials, other items of business information concerning any
Company customer, or Company business or business methods, including all copies
thereof) which is in Executive’s possession, custody or control; (iii) bring all
such records, files and other materials up to date before returning them; and
(iv) fully cooperate with the Company in winding up Executive’s work and
transferring that work to other individuals designated by the Company.

8.EMPLOYEE REPRESENTATION.  Executive represents and warrants that Executive’s
employment and obligations under this Agreement will not (i) breach any duty or
obligation Executive owes to another or (ii) violate any law, recognized ethics
standard or recognized business custom.

9.Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company. By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other Party with any specifically identified provision of this Agreement
that such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder will preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

10.ENTIRE AGREEMENT.  Except as expressly provided in this Agreement, this
Agreement: (i) supersedes and cancels all other understandings and agreements,
oral or written, with respect to Executive’s employment with the Company; (ii)
supersedes all other understandings and agreements, oral or written, between the
parties with respect to the subject matter of this Agreement; and (iii)
constitutes the sole agreement between the parties with respect to this subject
matter.  Each party acknowledges that: (i) no representations, inducements,
promises or agreements, oral or written, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement;
and (ii) no agreement, statement or promise not contained in this Agreement
shall be valid.  No change or modification of this Agreement shall be valid or
binding upon the parties unless such change or modification is in writing and is
signed by the parties.

9

 

--------------------------------------------------------------------------------

 

 

 

 

11.SEVERABILITY.  If a court of competent jurisdiction holds that any provision
or sub-part thereof contained in this Agreement is invalid, illegal, or
unenforceable, that invalidity, illegality, or unenforceability shall not affect
any other provision in this Agreement.  

12.Assignment and Successors.  The Company may assign its rights and obligations
under this Agreement to any of its affiliates or to any successor to all or
substantially all of the business or the assets of the Company (by merger or
otherwise), and may assign or encumber this Agreement and its rights hereunder
as security for  indebtedness of the Company and its affiliates. This Agreement
shall be binding upon and inure to the benefit of the Company, Executive and
their respective successors, assigns, personnel and legal representatives,
executors, administrators, heirs, distributees, devisees, and legatees, as
applicable. None of Executive's rights or obligations may be assigned or
transferred by Executive, other than Executive's rights to payments hereunder,
which may be transferred only by will or operation of law.

13.GOVERNING LAW.  This Agreement shall be construed, interpreted, and governed
in accordance with and by North Carolina law and the applicable provisions of
federal law (“Applicable Federal Law”).  Any and all claims, controversies, and
causes of action arising out of or relating to this Agreement, whether sounding
in contract, tort, or statute, shall be governed by the laws of the state of
North Carolina, including its statutes of limitations, except for Applicable
Federal Law, without giving effect to any North Carolina conflict-of-laws rule
that would result in the application of the laws of a different
jurisdiction. Both Executive and the Company acknowledge and agree that the
state or federal courts located in North Carolina have personal jurisdiction
over them and over any dispute arising under this Agreement, and both Executive
and the Company irrevocably consent to the jurisdiction of such courts.

14.COUNTERPARTS.  This Agreement may be executed in counterparts, each of which
shall be an original, with the same effect as if the signatures affixed thereto
were upon the same instrument.

15.Notices. Any notice, request, claim, demand, document and other communication
hereunder to any Party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by facsimile or
certified or registered mail, postage prepaid, as follows:

15.1If to the Company, to the Chief Executive Officer of the Company at the
Company's headquarters,

15.2If to Executive, to the last address that the Company has in its personnel
records for Executive, or

15.3At any other address as any Party shall have specified by notice in writing
to the other Party.

16.SECTION 409A OF THE INTERNAL REVENUE CODE.  The parties intend that the
provisions of this Agreement comply with Section 409A of the Code and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. If any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any

10

 

--------------------------------------------------------------------------------

 

 

 

 

additional tax or interest under Section 409A, the Company shall, upon the
specific request of Executive, use its reasonable business efforts to in good
faith reform such provision to comply with Code Section 409A; provided, that to
the maximum extent practicable, the original intent and economic benefit to
Executive and the Company of the applicable provision shall be maintained, and
the Company shall have no obligation to make any changes that could create any
additional economic cost or loss of benefit to the Company. The Company shall
timely use its reasonable business efforts to amend any plans and programs in
which Executive participates to bring it in compliance with Section 409A.
Notwithstanding the foregoing, the Company shall have no liability with regard
to any failure to comply with Section 409A so long as it has acted in good faith
with regard to compliance therewith.

16.1Separation from Service.  A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following  a termination of
employment unless such termination also constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean Separation from Service.

16.2Separate Payments.  Each installment payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A.  

16.3Delayed Distribution to Specified Employee.  If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that Executive is a
Specified Employee of the Company on the date Executive’s employment with the
Company terminates and that a delay in benefits provided under this Agreement is
necessary to comply with Code Section 409A(A)(2)(B)(i), then any severance
payments and any continuation of benefits or reimbursement of benefit costs
provided by this Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of termination of
Executive’s employment (the “409A Delay Period”).  In such event, any severance
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to Executive during the 409A
Delay Period shall be paid to Executive in a lump sum cash amount in the month
following the end of the 409A Delay Period.  For purposes of this Agreement,
“Specified Employee” shall mean an employee who, on an Identification Date
(“Identification Date” shall mean each December 31) is a specified employee as
defined in Section 416(i) of the Code without regard to paragraph (5)
thereof.  If Executive is identified as a Specified Employee on an
Identification Date, then Executive shall be considered a Specified Employee for
purposes of this Agreement during the period beginning on the first April 1
following the Identification Date and ending on the following March 31.

16.4 Reimbursements.  To the extent required by Section 409A, each reimbursement
or in-kind benefit provided under this Agreement shall be provided in accordance
with the following:  (a) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during each calendar year cannot affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (b) any reimbursement of an eligible expense shall be paid to
Executive on or before the last day of the calendar year following the

11

 

--------------------------------------------------------------------------------

 

 

 

 

calendar year in which the expense was incurred; and (c) any right to
reimbursements or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit.

17.Parachute Payments.  Notwithstanding any other provisions of this Agreement
or any Company equity plan or agreement, in the event that any payment or
benefit by the Company or otherwise to or for the benefit of Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (all such payments and benefits, including the payments
and benefits under Section 5 hereof, being hereinafter referred to as the "Total
Payments"), would be subject (in whole or in part) to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then the Total Payments shall be
reduced (in the order provided in Section 16.1) to the minimum extent necessary
to avoid the imposition of the Excise Tax on the Total Payments, but only if (i)
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income and employment taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of the Excise
Tax to which Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).

17.1Order of Reduction.  The Total Payments shall be reduced in the following
order: (i) reduction on a pro-rata basis of any cash severance payments that are
exempt from Section 409A of the Code, (ii) reduction on a pro-rata basis of any
non-cash severance payments or benefits that are exempt from Section 409A, (iii)
reduction on a pro-rata basis of any other payments or benefits that are exempt
from Section 409A, and (iv) reduction of any payments or benefits otherwise
payable to Executive on a pro-rata basis or such other manner that complies with
Section 409A; provided, in case of clauses (ii), (iii) and (iv), that reduction
of any payments attributable to the acceleration of vesting of Company equity
awards shall be first applied to Company equity awards that would otherwise vest
last in time.

17.2Determinations.  All determinations regarding the application of this
Section 17 shall be made by an accounting firm or consulting group with
experience in performing calculations regarding the applicability of Section
280G of the Code and the Excise Tax selected by the Company (the "Independent
Advisors"). For purposes of determinations, no portion of the Total Payments
shall be taken into account which, in the opinion of the Independent Advisors,
(i) does not constitute a "parachute payment" within the meaning of Section
280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of the
Code) or (ii) constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the "base amount" (as defined in Section 280G(b)(3) of the Code) allocable to
such reasonable compensation. The costs of obtaining such determination and all
related fees and expenses (including related fees and expenses incurred in any
later audit) shall be borne by the Company.

17.3Additional Reductions.  In the event it is later determined that a greater
reduction in the Total Payments should have been made to implement the objective
and intent of this Section 17, the excess amount shall be returned promptly by
Executive to the Company.

 

[The remainder of this page is intentionally left blank.]




12

 

--------------------------------------------------------------------------------

 

 

 

 

[Signature Page for Executive Employment Agreement]

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year first written above.

 

 

Dario Scimeca

 

 

 

/s/Dario Scimeca

 

 

 

 

Precision Biosciences, Inc.

 

 

 

 

 

By:

 

/s/Michael Nicholson

 

 

 

 

 

Title:

 

Chief People Officer

 

13

 